Citation Nr: 1214415	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post operative residuals of an injury to the right knee with chondromalacia.

1.  Entitlement to a rating in excess of 40 percent prior to July 1, 2010, and in excess of 10 percent from July 1, 2010, for residuals of an injury to the thoracolumbar spine, to include degenerative disc disease and degenerative changes.

3.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1986 to March 1993 and from May 1999 to November 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and September 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for breathing difficulties and headaches, to include as being due to an undiagnosed illness, as well as a claim to reopen a previously denied issue of entitlement to service connection for a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Since the last supplemental statement of the case (SSOC) was issued in February 2009, additional evidence in the form of a report of a May 2009 VA examination was received without a waiver.  Additionally, evidence in the form of X-rays was received with a waiver from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As regards to the May 2009 examination report, it appears that the RO did consider such evidence.  A review of the Veteran's Virtual VA claims file indicates that a rating decision considering such evidence was issued in November 2009 and continued to deny a rating in excess of 20 percent for the Veteran's service-connected right leg disability.  

Although an additional SSOC was not issued, as the RO did readjudicate the issue of entitlement to an increased rating for the Veteran's right knee disability in consideration of the May 2009 examination, albeit in a rating decision, the Board finds that a remand or a waiver is not necessary.  Although a rating decision does not provide as much detail as an SSOC such as the applicable laws and regulations, the Veteran was provided that information in the statement of the case (SOC) issued in June 2008.  Therefore, the Board finds the RO's issuance of a rating decision showing consideration of the May 2009 examination is sufficient such that a waiver is not necessary.

The issues of entitlement to a rating in excess of 40 percent prior to July 1, 2010, and in excess of 10 percent from July 1, 2010, for residuals of an injury to the thoracolumbar spine, to include degenerative disc disease and degenerative changes and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected post-operative residuals of an injury to the Veteran's right knee with chondromalacia is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion; limitation of flexion no worse than 95 degrees; normal extension of zero degrees; and an asymptomatic scar.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post operative residuals of an injury to the right knee with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45,4.71a, Diagnostic Codes (DCs) 5010, 5258 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, pre-decisional letters dated in October 2006 and August 2007 complied with VA's duty to notify the Veteran with respect to his claim for an increased rating for his service-connected right knee disability.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the August 2007 correspondence was cured by the RO's subsequent readjudication of this increased rating claim and issuance of an SSOC in February 2009.  

In addition, the correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Also, the RO obtained the Veteran's post-service medical records and Social Security Administration (SSA) records in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  Thus, the Board finds that VA has met its duty to assist the Veteran in terms of obtaining pertinent medical records.  38 C.F.R. § 3.159(c)(1)-(3).  

In addition, pertinent VA examinations/opinions with respect to the issue adjudicated herein were obtained in February 2006, November 2006, August 2007, and May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations/opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the Veteran's statements, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA's duty to assist with respect to obtaining a VA examination with regard to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that he is entitled to a rating in excess of 20 percent for the service-connected post-operative residuals of an injury to his right knee with chondromalacia due to the severity of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's post-operative residuals of an injury to his right knee with chondromalacia have been shown to cause episodes of locking, pain, and effusion into the joint.  This service-connected disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258, which evaluates impairment from dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board observes that the only rating available under DC 5258 is 20 percent.  38 C.F.R. § 4.71a, DC 5258 (2011).  

The Board further observes that VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

Specifically, VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not meet the criteria for at least a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

As the Veteran is currently receiving the only rating available under DC 5258 and as separate ratings can be assigned for knee disabilities as discussed above, the Board will consider whether other diagnostic criteria would provide a higher rating, or separate ratings.

Other criteria used to rate knee disabilities include DC 5256, which evaluates impairment from ankylosis of the knee, which has never been shown or diagnosed.  38 C.F.R. § 4.71a, DC 5256 (2011).  However, ankylosis of the Veteran's right knee has never been shown, or diagnosed.  

DC 5257 evaluates other impairment of the knee.  Specifically, pursuant to DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2011).  

Limitation of motion is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Specifically, pursuant to DC 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).

Pursuant to DC 5261, a noncompensable evaluations is warranted when extension is limited to five degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).
DC 5262 evaluates impairment of the tibia and fibula.  A 10 percent evaluation is warranted for malunion with slight knee or ankle disability.  A 20 percent evaluation is warranted for malunion with moderate knee or ankle disability.  A 30 percent evaluation is warranted for malunion with marked knee or ankle disability.  A 40 percent evaluation is warranted for malunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2011).

DC 5263, which evaluates impairment from genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) only warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5263 (2011).

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Here, the Veteran was afforded a VA examination in February 2006.  He reported pain that was rated as five to six on a scale of one to ten (5-6/10) and at times, his knee tended to lock-up.  His pain was intermittent with repetitive use of the knee.  He would have an increase in swelling and a decrease in range of motion, but could not estimate the additional loss of range of motion without conjecture.  He did wear a rigid external knee brace outside of his clothes.  From a functional standpoint, he was not able to run, walk very far at a time, and had difficulty in squatting.  

Examination revealed a well-healed 18 cm vertical scar over the patella that extended down over the tibia.  The incision was well-healed with maximum width of 0.5 of an inch.  There was no keloid formation, tenderness, erythema, or rectraction, though he stated that the lower end of the incision did grind periodically, perhaps from a retained suture.  On examination of the knee, the Veteran did have mild crepitus.  There was a small joint effusion present.  He did have tenderness laterally.  No instability was detected.  Range of motion testing revealed extension of zero degrees and flexion of 95 degrees.  With repetition, there was no additional loss in range of motion due to pain, fatigue, weakness or incoordination.  The Veteran was diagnosed with residuals of injury to right knee with chondromalacia, status post surgery.  The examiner noted that the joint was painful on motion.  There was no additional limitation following repetitive use.  The examiner noted that the Veteran wore a brace and used a cane for ambulation.  His joints were painful on motion.  The examiner noted  that the Veteran would have an increase in pain and swelling with some loss of range of motion, but he could not estimate the additional loss of range of motion.  

The Veteran was afforded a second VA examination in November 2006.  He reported discomfort with instability in his knee, which buckled on him and he got pain if he stood for long periods.  A brace helped him.  On examination, he was able to get in and out of a chair and walked with a normal gait including heel and toe.  He was able to do a full squat.  Range of motion testing revealed flexion of 120 degrees and extension of zero degrees with patellofemoral crepitation, swelling and no heat.  There was a healed anterior long midline scar, which was nontender.  There was a 3/4 inch circumferential difference, right larger than left, because of swelling in his right leg.  Neurologically, he was intact motor, sensory and reflex wise, and his pulses were normal.  X-rays revealed degenerative changes.  The Veteran was diagnosed with right knee chondromalacia patella with degenerative changes status post tubercle plasty.  The examiner commented that pain significantly limited functional activities or when the joint was used excessively during flare-ups.  In the examiner's opinion, the Veteran would have excessive fatigability, incoordination and pain.  The additional functional loss in degrees was speculative and therefore, could not be given.  Additional limitation was not demonstrated following repetitive use.  Additional limitation was reported to have occurred during flare-ups.  He did not have instability of his knee.  

At a third VA examination in August 2007, the Veteran reported that since his last examination, his condition had markedly worsened.  He noted that while playing ball with his young child in June, he felt a pop in his knee and developed an acute effusion.  He was treated medically without much benefit.  He was reevaluated in August at which time orthopedic referral was made to evaluate the right knee conditon; he had not had any subsequent surgery.  [The Board observes that records pertaining to this flare-up have not been obtained.  However, the Veteran is competent to report his treatment, and the August 2007 examination is close enough in time to show the extent of the Veteran's disability at that time.]  

The Veteran had noted persistent swelling of the knee since his last flare-up in June.  He described occasional giving way without locking.  He noticed increasing symptoms on an intermittent basis with prolonged standing, walking and climbing.  He denied additional weakness or restricted range of motion of the knee with flare-ups.  During flare-ups at home, he would stop the offending activity and get off his feet and take medication with ease of symptoms over a two hour period of time.  Functional restrictions included limitation with standing, walking and lifting.  He did use a cane intermittently with ambulation with flare-ups.  He wore a brace daily.  The Veteran had not been incapacitated in the past 12 months for that condition.

Examination revealed a marked limp, favoring his right lower extremity.  He had moderate right knee effusion without redness or heat.  There was a healed midline scar noted just below the patella in the right lower extremity, which was intact and nontender to palpation.  Ligaments were tight to stress testing in all directions without evidence of laxity.  Range of motion testing revealed extension of zero degrees and flexion of 105 degrees with pain at 95 degrees.  The patella tracked normal without appreciable crepitus or laxity.  There was no additional weakness, fatigability, incoordination, additional restricted range of motion or functional impairment following repetitive stress testing against resistance.  The Veteran was diagnosed with residuals of right knee injury with chondromalacia, post operative multiple arthroscopic surgeries.  The examiner noted that there was no instability.  

At a VA examination in May 2009, the Veteran reported continuing to have a problem with his daily activities.  He was not taking any regular pain medication.  He had a cane, but was not using it that day.  Examination revealed no effusion, heat, redness or synovial thickening.  There was an eight inch vertical scar over the knee starting just above the patella.  He was tender at the superior border of the patella and along the left side of the patella.  Range of motion testing revealed 100 degrees of flexion and zero degrees of extension without pain.  There was no instability.  After three repetitions, there was no change in range of motion due to pain, spasm, tenderness or fatigue.  The Veteran was diagnosed with chondromalacia of the right knee status post surgery times four.  The examiner commented that the Veteran's ability to walk was mildly impaired, and he occasionally used a cane.  There was no effect on his occupation (the Board observes that the Veteran is unemployed).  His daily activities were limited by pain and instability of the right knee.  He recently fell getting out of the shower and bruised his right elbow because his knee gave out.  The joint was painful on motion.  He had chronic symptoms rather than flare-ups.  The examiner was unable to demonstrate any instability of the knee.

Based on a review of the evidence, the Board finds that an increased rating-to include a separate compensable evaluation where allowable and based on relevant and appropriate symptomatology-for the post-operative residuals of an injury to the right knee with chondromalacia is not warranted.  As noted above, the Veteran is currently assigned the only rating available under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Further, as noted above, although a rating in excess of 20 percent is available under DC 5256 based upon impairment resulting from ankylosis, such pathology of the Veteran's right knee has not been shown.  Indeed, in the current appeal, no medical professional has diagnosed ankylosis of the Veteran's right knee.  

Additionally, the February 2006, November 2006, August 2007 and May 2009 examiners found no instability of the Veteran's right knee on examination.  Also, no recurrent subluxation has been shown.  Accordingly, a higher rating under DC 5257 based on impairment of the knee resulting from such symptomatology is not warranted.  

Also, as the Veteran's semilunar cartilage was not removed, consideration of DC 5259 is not warranted.

With regards to limitation of motion of the Veteran's right knee, in order to warrant a compensable rating, flexion must be limited to 45 degrees and extension must be limited to 10 degrees.  In this case, at worst, the Veteran's flexion was shown to be limited to 95 degrees in February 2006 and August 2007.  His extension has always been shown to be normal to zero degrees.  Therefore, separate compensable ratings for either limitation of flexion or limitation of extension of the Veteran's right knee are not warranted.

Furthermore, malunion or nonunion of the tibia and fibula have not been shown.  As such, consideration of DC 5262 is not warranted.  Lastly, genu recurvatum has never been shown, rendering DC 5263 inapplicable.  

After considering all of the diagnostic codes available for rating knee disabilities, the Board concludes that a rating in excess of 20 percent for the Veteran's service-connected right knee disability is not warranted because either the appropriate level of severity of the applicable pathology has not been shown sufficient to warrant a higher evaluation or because absolutely no pathology applicable to a diagnostic code has been shown.  In addition, separate compensable ratings based on either limitation of flexion or limitation of extension of the right knee is not warranted because the necessary extent of such pathology has not been demonstrated.  

The Board has also considered whether a separate rating is available for the scar on the Veteran's right knee.  As discussed in the examinations above, the Veteran has a scar on his right knee as the result of several surgeries on his right knee.  The Board notes amendments were recently made to the rating criteria for skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration of these issues under the revised criteria (38 C.F.R. § 4.118, after October 23, 2008), a compensable rating for a scar will only be evaluated under the rating criteria in effect prior to October 23, 2008.  Id.  See also 38 C.F.R. § 4.118. 

A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep or cause limitation of motion and exceeds 6 square inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars that do not cause limitation of motion requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable warrant a 10 percent rating under DC 7803.  A note under DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been shown to be unstable, rendering DC 7803 inapplicable.  The scar was not painful on examination.  So, DC 7804 is also inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  38 C.F.R. § 4.118, DCs 7801-7805.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's post operative injury of the right knee with chondromalacia warrants a rating in excess of 20 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability at any time during this appeal. 

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the post operative residuals of an injury to the right knee with chondromalacia have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321. 

In this regard, the Board notes that it is undisputed that this service-connected disability has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for post-operative residuals of an injury to the right knee with chondromalacia is denied.


REMAND

Regrettably, a remand is necessary for further evidentiary development for the issues of entitlement to ratings in excess of 40 percent prior to July 1, 2010, and in excess of 10 percent from July 1, 2010, for residuals of an injury to the thoracolumbar spine, to include degenerative disc disease and degenerative changes, and entitlement to a TDIU.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these issues unless it was essential for a full and fair adjudication of his appeal.

With regards to the Veteran's lumbar spine disability, the Board observes that, in a November 2009 rating decision, the RO proposed to reduce the Veteran's disability rating for that disability from 40 percent to 10 percent.  The RO effectuated that reduction in an April 2010 rating decision; a 10 percent disability rating was assigned effective July 1, 2010.  The Board further observes that copies of either rating decision are not included in the Veteran's claims file; rather, a review of the Veteran's Virtual VA claims file includes digital copies of those decisions.  The April 2010 rating decision indicates that the Veteran submitted a statement that was received by the RO in December 2009 regarding why the disability evaluation assigned to his lumbar spine disability should not be reduced.  The Board does not have a copy of this correspondence.  It would therefore appear that a temporary claims folder pertaining to the reduction is at the RO.  

Therefore, the Board concludes that a remand is necessary to obtain any temporary claims folder(s) and all documents pertaining to the reduction of the Veteran's lumbar spine disability prior to the Board rating that disability.  In this regard, the Board observes that a review of the Board's Veterans Appeals Control and Locator System (VACOLS) does not show that the Veteran appealed the propriety of the reduction.  However, it is unclear what documents may be contained in any temporary file at the RO.  

Furthermore, the Board observes that none of the VA examinations obtained in this appeal include any opinions regarding whether the Veteran's only service-connected disabilities of the thoracolumbar spine and the right knee render him unemployable.  Thus, on remand, a medical opinion should be obtained regarding whether the Veteran's service-connected thoracolumbar spine and right knee disabilities render him unemployable.  

Additionally, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in North Little Rock, Arkansas.  Thus, pertinent ongoing spine treatment records since January 2008 should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of spine treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in North Little Rock, Arkansas since January 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain and associate with the claims folder any temporary file(s) created for the reduction of the Veteran's thoracolumbar spine evaluation, to include any correspondence received from the Veteran in response to the November 2009 and April 2010 rating decisions.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the effect, if any, of the service-connected residuals of an injury to his thoracolumbar spine, to include degenerative disc disease and degenerative changes and to determine the effect of this disability, as well as his service-connected post operative residuals of an injury to his right knee with chondromalacia, on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Thereafter, the examiner should:

a. provide the ranges of motion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain and weakness.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

b. discuss any associated muscle spasm, guarding, abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine; any unfavorable ankylosis of her entire spine; as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

c. discuss whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

d. opine as to whether the service-connected residuals of an injury to the thoracolumbar spine, to include degenerative disc disease and degenerative changes, as well as the service-connected post operative residuals of an injury to the right knee with chondromalacia, alone preclude the Veteran from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices. 

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal-entitlement to ratings in excess of 40 percent prior to July 1, 2010, and in excess of 10 percent from July 1, 2010, for residuals of an injury to the thoracolumbar spine, to include degenerative disc disease and degenerative changes, and entitlement to a TDIU.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


